Citation Nr: 1417211	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  10-47 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected posttraumatic stress disorder (PTSD), hypertension, and/or diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1969 to March 1972, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a review of the claims file, the Board finds that further development is necessary for proper adjudication of the claim.  

The Veteran contends that his erectile dysfunction is related to his service-connected PTSD, diabetes mellitus, and/or hypertension.  He was afforded a VA examination in this matter in July 2009.  Noting diagnostic tests revealed low testosterone, it was opined that the erectile dysfunction was due to low testosterone levels, and less likely caused by or related to his service-connected conditions.  The following month, the Veteran's private care provider wrote the Veteran's hypertension and diabetes were most likely causative co-morbidities of the erectile dysfunction.  Neither opinion provided was supported by a strong rationale.  On remand, another examination and opinion should be sought.  

Accordingly, the case is REMANDED for the following action:

1. The RO should schedule the Veteran for a VA examination to determine the current nature, onset and likely etiology of his erectile dysfunction.  The claims file should be made available to and reviewed by the examiner.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should provide an opinion as to whether it is at least as likely as not the Veteran's erectile dysfunction has been caused or aggravated by the Veteran's PTSD (and associated medication), diabetes mellitus and/or hypertension.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

The examiner should provide a detailed rationale for any opinion expressed, and in doing so, note the opinions expressed by the prior (2009) VA examiner and Dr. Plunkett, and explain the reason for any conclusion that may differ from either of them.  If an opinion cannot be rendered without resorting to speculation, the examiner should state why that is so, to include recitation of any missing facts necessary to render a non-speculative opinion.  

2. Then readjudicate the matter.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



